Name: Commission Regulation (EEC) No 3763/90 of 21 December 1990 suspending advance fixing of the import levy for certain cereals
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 22. 12. 90 Official Journal of the European Communities No L 360/55 COMMISSION REGULATION (EEC) No 3763/90 of 21 December 1990 suspending advance fixing of the import levy for certain cereals Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (!), as last amended by Regulation (EEC) No 1340/90 (2), and in particular the first subparagraph of Article 15 (7) thereof, Whereas Article 15 (7) of Regulation (EEC) No 2727/75 provides that the provisions concerning advance fixing of the levy may be suspended if the market situation shows that the application of these provisions is causing or is likely to cause difficulties ; Whereas there is a danger, given the irregular pattern of fixings at the end of the year and the uncertain trend of prices during that period, that if existing arrangements are adhered to, levies could be fixed in advance in the short term for quantities considerably in excess of the quanti ­ ties which might be expected under more normal condi ­ tions ; Whereas the above situation requires that application of the provisions concerning advance fixing of levies for the products concerned be temporarily suspended ; Advance fixing of the import levy on the products referred to in Article 1 (a), (b), (c) and (d) of Regulation (EEC) No 2727/75 is hereby suspended from 22 December 1990 until 3 January 1991 . Article 2 This Regulation shall enter into force on 22 December 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 December 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 134, 28 . 5. 1990, p. 1 .